UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARIA J. AYALA,

                                   Plaintiff,
                                                                    19-CV-10214 (JGK)
                       -against-
                                                           AMENDED ORDER OF SERVICE
 SEPHORA; JENNIFER RIVERA,

                                   Defendant.

JOHN G. KOELTL, United States District Judge:

       Plaintiff brings this pro se action under the Americans with Disabilities Act of 1990

(“ADA”), 42 U.S.C. §§ 12112-12117, alleging that her employer discriminated against her based

on her disability. By order dated November 4, 2019, the Court granted Plaintiff’s request to

proceed in forma pauperis.

       Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on

the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,
378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

       To allow Plaintiff to effect service on Defendants Sephora and Jennifer Rivera through

the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service

Process Receipt and Return forms (USM-285 forms) for these defendants. The Clerk of Court is

further instructed to issue a summons and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon these defendants. Plaintiff must notify

the Court in writing if her address changes, and the Court may dismiss the action if Plaintiff fails

to do so.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff.

       The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Sephora and Jennifer Rivera and deliver all documents necessary to effect service

to the U.S. Marshals Service.

SO ORDERED.

 Dated:
            New York, New York
                                                          /s/ John G. Koeltl
            February 21, 2020                                   JOHN G. KOELTL
                                                           United States District Judge




                                                 2
       DEFENDANTS AND SERVICE ADDRESSES


Sephora
2103 Broadway
New York, N.Y. 10023

Jennifer Rivera
2103 Broadway
New York, N.Y. 10023
